Citation Nr: 0826760	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-35 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, secondary to service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991, and from December 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
left shoulder disability, secondary to his service-connected 
bilateral knee disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The veteran contends that his left shoulder disability 
developed as a result of problems associated with his 
service-connected knee disabilities.  Specifically, the 
veteran asserts that his current left shoulder disability 
stems from a July 2003 work injury in which his left knee 
gave out while walking down a flight of stairs, causing him 
to fall down one flight of stairs, injuring his left 
shoulder.

The record reflects that in July 2003 the veteran fell down a 
flight of stairs while at work.  The records associated with 
this injury show that the veteran injured his left shoulder 
in the fall.  Subsequent treatment records show that the 
veteran consistently related the shoulder injury to his knees 
having given out.  The record otherwise reflects that the 
veteran's knees are unstable, and that he experiences 
frequent giving way of his knees.  Treatment records also 
demonstrate that he has an uneven gait pattern as a result of 
his knees, and that he has reported difficulty both ascending 
and descending stairs.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the veteran has 
not yet been afforded a VA examination in conjunction with 
his claim.  As the veteran has provided credible testimony 
regarding the giving way of his knees while going down stairs 
in July 2003, and the record reflects instability of the 
knees, an uneven gait, and reported difficulty navigating 
stairs, the Board finds that a remand for an examination and 
opinion is required in order to fairly address the merits of 
his claim.  38 C.F.R. § 3.159(c)(2) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA joints 
examination for the purpose of 
ascertaining the etiology of his left 
shoulder disability.  The claims file 
must be made available to and be 
reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The examiner 
should provide the rationale for the 
opinions provided.  The examiner should 
specifically opine as to the following:  

a.  Is it as likely as not (50 
percent probability or greater) 
that any current disorder of the 
left shoulder first manifested 
during the veteran's active 
service, or is otherwise related to 
the veteran's active service?  

b.  Is it as likely as not (50 
percent probability or greater) 
that any current disorder of the 
left shoulder is proximately due to 
his service-connected bilateral 
knee disabilities?  In this regard, 
the examiner should consider the 
veteran's statements regarding the 
July 2003 injury in which he fell 
down the stairs, and the treatment 
records demonstrating instability 
of the knees.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment 
on the veteran's report of in-
service injury but relied on the 
service medical records to provide 
a negative opinion).  

2.  Then, readjudicate the merits of 
the claim for service connection for a 
left shoulder disability secondary to 
the service-connected bilateral knee 
disabilities.  If action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

